 Case 3:18-cv-00097-GEC Document 37 Filed 12/02/19 Page 1 of 4 Pageid#: 759




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )           Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

           DEFENDANTS’ RULE 26(a)(3) PRE-TRIAL DISCLOSURES

        Pursuant to Fed. R. Civ. P. 26(a)(3), Defendants Trae Fuels, LLC and

EnviroTech Services, Inc. hereby submit their witness and exhibit list.

I.      Witness List

        Defendants expect to call the following witnesses at trial:

     1. Kevin Whyrick.

     2. Beth Aleman.

     3. Chris LaRocco.

     4. Michelle Mills.

     5. John Frink.

     6. Michael Donaldson.

        Defendants may call the following witnesses if the need arises:

     7. Roger Knoph

                                       Page 1 of 4
Case 3:18-cv-00097-GEC Document 37 Filed 12/02/19 Page 2 of 4 Pageid#: 760




   8. Gohar Wise

   9. Clayton Walker

   10. Frances Holiday Olbert

   11. Any witness identified on Plaintiff’s witness list.

   12. Any witness necessary for impeachment or rebuttal.

II. Exhibit List

       Defendants Trae Fuels and EnviroTech Services expect to introduce the

following exhibits at trial:

 Exhibit No.                Description                             Bates No.
 1               Email Exchanges 1/31/14                     Trae 3592, 3612-13, 3639-
                                                             40, 3650-52
 2               Email Exchanges 1/3/14                      Trae 2472-73
 3               Email Exchanges 2/24/14                     Trae 5031-33
 4               Mills / Donaldson Emails 3/17/14            Trae 5823-25
 5               Mills / Donaldson Email 3/20/14             Trae 5970-71
 6               Email Exchanges 4/1/14                      Trae 6288-89
 7               Email Exchanges 4/14/14                     Trae 6754-56
 8               Email Exchanges 5/8/14                      Trae 7616-17
 9               Email Exchanges 5/20/14                     Trae 7933-37
 10              Donaldson Email 6/3/14                      Trae 8275
 11              LaRocco Email 6/5/14                        Trae 8367-68
 12              Email Exchanges and Employee                Trae 8429-34
                 Counseling Notice 6/4/14                    Trae/Enviro 000020
 13              LaRocco Email 6/8/14                        Trae 8411
 14              Donaldson Email 6/9/14                      Trae 8427
 15              Email Exchanges 6/9/14                      Trae 8456-61
 16              Email Exchanges 6/17/14                     Trae 8634-38
 17              Letter Re Capital Call 6/18/14
 18              LaRocco Email 6/21/14                       Trae 8816
 19              Email Re Capital Call 6/23/14
 20              LaRocco Email and Performance               Trae 8962-64
                 Observations 6/26/14
 21              Email Exchanges 7/16/14                     Trae 9585-86, 89-90
 22              Aleman Handwritten Notes 7/17/14            Trae/Enviro 000057
 23              Whyrick Email 7/17/14                       Trae 9593-96
 24              Email Exchanges 8/4/14                      Trae 10196, 10200-01
                                       Page 2 of 4
Case 3:18-cv-00097-GEC Document 37 Filed 12/02/19 Page 3 of 4 Pageid#: 761




25             Whyrick Observations RE Donaldson        Trae/Enviro 000028
               7/3/14
26             Mills: Michael Donaldson Report          Trae/Enviro 000006
27             Email Exchanges 8/6-8/7/14               Trae 10270-73
28             Donaldson Email 8/17/14                  Trae 10709-10711
29             Plaintiff’s Complaint
30             Plaintiffs’ Supplemental Objections
               and Responses to Defendants’
               Interrogatories
31             Defendants May Introduce Any
               Exhibit Attached to Plaintiff’s
               Opposition to Summary Judgment
32             Defendants May Introduce Any
               Exhibit Identified on Plaintiff’s
               Exhibit List
33             Unemployment Statistics from the
               U.S. Department of Labor, Bureau of
               Labor Statistics: National, State,
               County



Dated: December 2, 2019.

                              Respectfully submitted,


                              /s/ Jackson S. Nichols
                              _______________________
                              Jackson S. Nichols, Esq.
                              (VSB # 87225)
                              Cohen Seglias Greenhall Pallas & Furman PC
                              1828 L. Street, N.W.
                              Suite 705
                              Washington, D.C. 20036
                              (202) 466-4110
                              JNichols@CohenSeglias.com


                                 --and—




                                  Page 3 of 4
Case 3:18-cv-00097-GEC Document 37 Filed 12/02/19 Page 4 of 4 Pageid#: 762




                                  /s/ Lars H. Liebeler
                                  _______________________

                                 Lars H. Liebeler, Esq. (admitted pro hac vice)
                                 Lars Liebeler PC
                                 1828 L. Street, N.W.
                                 Suite 705
                                 Washington, D.C. 20036
                                 (202) 774-1510
                                 LLiebeler@LHL-LawFirm.com


                           CERTIFICATE OF SERVICE

       This is to certify that I have on December 2, 2019 served all the parties in

this case with this Rule 26(a)(3) Pre-Trial Disclosures in accordance with the

notice of electronic filing (“ECF”), which was generated as a result of electronic

filing in this court.



                                        /s/ Lars H. Liebeler
                                        ________________________
                                        Lars H. Liebeler, Esq.




                                      Page 4 of 4
